Judge McDonald,
concurred in the opinion of the Court, as to the will destroyed after probate, but as to the will destroyed before probate, he delivered the following dissenting opinion.
The will was lost before probate. The'petition, therefore, was not to establish the file or record of another Court. Neither was it a proposition to prove a will, but to establish the copy of one alleged to have been lost . It was a proceeding under the Judiciary act of 1799. That act is very comprehensive. Authority is given to establish copies of papers, deeds, or other writings. The power, however, is restricted to the establishment of the copy. No power is given, in a summary way to enforce, as well as to establish. They are to be established under such rules and precautions as are or may have been customary according to law and equity. Parties should have notice of the application, and perhaps, under the broad power conferred, the Court might require the applicant to file a bond of indemnity to the parties against loss, in case the original should be found. It could not have been the purpose or intent of the Legislature to have allowed any other issue to be tried, than the existence and loss of the paper sought to be established. The act of the last session of the Legislature authorizing suits to be instituted on lost papers, during the pendency of a proceeding to establish copies, supports this view of the case, page 238. The establishment of the copy of the will, could have no other effect than to place it in the power of the party whose duty or interest it was to offer it for probate, before the tribunal having jurisdiction of testamentary causes, in the same manner that he might have offered the original will, if it had not been lost. It might be made the subject of contest and examination then, in all respects and in the same manner, as if the original will were offered. It might be alleged that the testator was not of testamentary capacity; that it was procured to be made by coercion, fraud or undue influence, &c. *20i&c. It is true, the propounder of such established copy could not hope to accomplish a great deal by electing to proceed before the Superior Court to establish a copy, instead of offering the copy for probate primarily, in the Court of Ordinary, alleging the loss of the original.
But this is simply a question of jurisdiction. In England, Courts of Chancery exercise the jurisdiction, often, because it has power to administer other relief besides the mere establishment of the paper, as to decree payment on such terms as it might impose. The object of our Judiciary Act was to invest in the Superior and Inferior Courts no such authority, nor does it oust a Court of Equity, of the extensive jurisdiction exercised over such subjects by chancellors in England. If the object of the Legislature, by conferring this power on the Superior and Inferior Courts, was to authorize them to decree fully in every case, according to the rights the parties, were entitled to enforce on the original paper in every Court, if it had not been lost — as for instance in this case, to order that the copy will be not only established, but that it be admitted to probate, and letters testamentary be issued thereon, such a jurisdiction could not be entertained under the Constitution and the act would be void. But as I believe that the only power given by that act is to establish copies of lost papers, to be used in lieu of the lost original, and in this case, to establish the copy of the lost will, to be offered for probate in the proper Court, in place of the original, I think the Superior Court had jurisdiction and the judgment of the Court below ought to be reversed.